      Case 2:11-cr-00450-TLN Document 423 Filed 03/17/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     OLGA PALAMARCHUK
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )    Case No. 2:11-CR-450-TLN-1
11                                                )
                     Plaintiff,                   )    STIPULATION AND ORDER TO EXTEND
12                                                )    SELF-SURRENDER DATE
                         vs.                      )
13                                                )
           OLGA PALAMARCHUK,                      )    Judge: Hon. Troy L. Nunley
14                                                )
                    Defendant.                    )
15                                                )

16           IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Lee Bickley, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina
19   Sinha, counsel for Defendant Ms. Olga Palamarchuk, that Ms. Palamarchuk’s self-surrender date
20   may be extended from April 30, 2021 to June 15, 2021.
21           Due to the COVID-19 pandemic, the parties previously stipulated that Ms.
22   Palamarchuk’s self-surrender date could be set for April 30, 2021; the Court accordingly ordered
23   Ms. Palamarchuk to self-surrender on or before April 30, 2021 at 2:00 P.M. ECF Nos. 415-16.
24           Ms. Palamarchuk requests that her self-surrender date be extended to June 15, 2021 due
25   to the ongoing COVID-19 pandemic. The United States does not object. Ms. Palamarchuk
26   therefore respectfully moves the Court to issue an order instructing her to self-surrender on or
27   before that date to the institution designated by the Bureau of Prisons, or if no such institution
28

      Stipulation and Order to Extend Self-Surrender        -1-                     United States v. Palamarchuk,
      Date                                                                            Case No.: 2:11-cr-450-TLN
      Case 2:11-cr-00450-TLN Document 423 Filed 03/17/21 Page 2 of 3


 1   has been designated, to the United States Marshals Service office in Sacramento, California at or

 2   before 2:00 P.M.

 3
                                                       Respectfully submitted,
 4
                                                       HEATHER E. WILLIAMS
 5                                                     Federal Defender
 6
     Date: March 16, 2021                              /s/ Christina Sinha
 7                                                     CHRISTINA SINHA
                                                       Assistant Federal Defender
 8                                                     Attorneys for Defendant
                                                       OLGA PALAMARCHUK
 9
10
     Date: March 16, 2021                              PHILLIP A. TALBERT
11
                                                       Acting United States Attorney
12
                                                       /s/ Lee Bickley
13                                                     LEE BICKLEY
                                                       Assistant United States Attorney
14                                                     Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Extend Self-Surrender     -2-                     United States v. Palamarchuk,
      Date                                                                         Case No.: 2:11-cr-450-TLN
      Case 2:11-cr-00450-TLN Document 423 Filed 03/17/21 Page 3 of 3


 1                                                     ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders
 4   that defendant Olga Palamarchuk, having been previously convicted and sentenced to the
 5   custody of the Bureau of Prisons, shall self-surrender to the institution designated by the Bureau
 6   of Prisons, or if no such institution has been designated, to the United States Marshals Service
 7   office in Sacramento, California on or before June 15, 2021 at 2:00 P.M.
 8
 9   IT IS SO ORDERED.
10
11   Dated: March 16, 2021
12                                                             Troy L. Nunley
                                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Extend Self-Surrender    -3-                    United States v. Palamarchuk,
      Date                                                                       Case No.: 2:11-cr-450-TLN
